Citation Nr: 0703327	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a skin condition. 

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1975.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2004 
rating decision, by the Cleveland, Ohio, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for a back disorder, a neck disorder, a 
skin condition (body rash), and arthritis.  The claim was 
certified to the Board by the New York, New York, RO.  

In August 2005, the case was remanded to the RO to afford the 
veteran an opportunity to testify before a Veterans Law Judge 
at the RO.  Accordingly, on June 16, 2006, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge, sitting at the New York RO; a transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for a back disorder and a neck disorder, 
both of which developed as a result of injuries he sustained 
from a motor vehicle accident in service at Camp LeJeune.  
The veteran maintains that, while in the field, a small 
vehicle used to carry motors turned over and fell on him; he 
was pinned down under this vehicle.  The veteran indicates 
that he has had back and neck pain as a result of this 
accident from that time of the incident up to the present.  
The veteran also maintains that he has a rash on the right 
side of his body which had its onset in service.  The veteran 
further indicates that he has developed arthritis due to 
training in the cold weather.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claims.  
Such development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006), are met.  The specific bases for 
remand are set forth below.  

In this regard, the service medical records show that the 
veteran was seen on several occasions in June 1974 for 
treatment of a rash on the hands and wrists.  On June 20, 
1974, the veteran was seen for complaints of jock rash and 
cold symptoms.  Following an evaluation, the impression was 
fungal rash and cold.  During a clinical visit in November 
1974, the veteran complained of right foot injury by car; the 
impression was sore toes.  

Received in December 2004 was a physician's questionnaire 
from Dr. Bernard D. Nidus, dated in November 2004, indicating 
that he has treated the veteran for the past two years for a 
spine disorder.  Dr. Nidus indicated that the veteran 
reported suffering a neck injury in service.  Dr. Nidus 
related that the veteran carried a diagnosis of cervical 
spondylosis-fusion, C2-C3; however, he stated that he was 
unable to provide an opinion regarding the relationship of 
the cervical spine disorder to military service, because the 
records were not available for review.  Of record is another 
physician's questionnaire from Dr. J. A., dated in June 2006, 
indicating that the veteran was currently diagnosed with 
cervical spondylosis and lumbar spondylosis.  The examiner 
indicated that, if the veteran was pinned down in a truck in 
service in 1973, it is likely that the cervical and lumbar 
disabilities are related to military service.  

Under U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2006), 
obtaining a medical examination and medical opinion is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Under the circumstances of this 
case, the Board finds that the evidence is insufficient to 
determine whether the veteran has a skin condition or 
arthritis (foot) which is related to service.  VA has not 
afforded the veteran a medical examination.  As the Board 
cannot exercise its own independent judgment on medical 
matters, a VA examination is required to determine whether 
the veteran has any of the claimed disorders, and if so, 
whether any current back disorder, neck disorder, arthritis, 
or a skin condition can be associated with service.  38 
U.S.C.A. § 5103A.  

Lastly, at his personal hearing in June 2006, the veteran has 
testified that he has received treatment for his claimed 
disabilities at the VA hospital in Brooklyn, New York from 
1978 until the present.  A review of the claims file does not 
indicate that there has been any attempt to obtain this 
pertinent evidence and associate with the claims file.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the VCAA specifically 
provides that the duty to assist requires that these records 
be considered in the adjudication of the veteran's claims.  
See 38 U.S.C.A. § 5103A (b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(c) (1) (2006).  Therefore, the agency of 
original jurisdiction (AOJ) should request these identified 
records.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
back disorder, neck disorder, skin 
condition, and arthritis, especially 
within one year of his active service or 
in the years immediately after.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should request VA 
treatment records from the VAMC in 
Brooklyn, New York, from 1978 to the 
present.  A search of archived records 
should be conducted if necessary.  If the 
records are not available, a notation to 
that effect should be placed in the 
claims file and the veteran notified of 
the problem.  

2.  The veteran should also be afforded a 
VA examination appropriate to determining 
the nature and etiology of any current 
skin disorder or a right foot condition 
claimed as arthritis.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed skin 
disorder or right foot condition had its 
origins during the veteran's period of 
service.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


